                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                        : Chapter 11
                                                                  : Case No. 13-12329 (CSS)
    FBI WIND DOWN, INC. (f/k/a Furniture
    Brands International, Inc.), et al.,                          : (Jointly Administered)
                                                                  : Hearing Date: December 16, 2020 at 10:45 a.m. (ET)
                                        Debtors.1                 : Objection Deadline: November 18, 2020 at 4:00 p.m. (ET)



              LIQUIDATING TRUSTEE’S OBJECTION TO THE ADMINISTRATIVE
               EXPENSE CLAIMS ASSERTED BY HERITAGE HOME GROUP LLC
                    (NO LIABILITY CLAIMS AND REDUNDANT CLAIMS)

             Alan D. Halperin, in his capacity as the Liquidating Trustee (the “Liquidating Trustee”) of

the FBI Wind Down, Inc. Liquidating Trust (the “Liquidating Trust”), by his undersigned counsel,

files this objection (the “Objection”) to the administrative expense claims filed by Heritage Home

Group, LLC f/k/a FBN Acquisition Holdings, LLC (“HHG”) that are listed on Exhibit A and

Exhibit B to the attached proposed order (collectively, the “Disputed Claims”). In support of the

Objection, the Liquidating Trustee respectfully states as follows:

                                         JURISDICTION, VENUE,
                                      AND PREDICATES FOR RELIEF

             1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409. The bases for the relief requested herein are section 502

of title 11 of the United States Code (the “Bankruptcy Code”), Rule 3007 of the Federal Rules of



1
       The debtors in these chapter 11 cases (collectively, the “Debtors”), along with the last four digits of each Debtor’s
       tax identification number, as applicable, are: FBI Wind Down, Inc. (7683); AT Wind Down, Inc. (7587); BFI
       Wind Down, Inc. (3217); BHF Wind Down, Inc. (8844); BR Wind Down, Inc. (8843); BT Wind Down, Inc.
       (1721); FBH Wind Down, Inc. (2837); FBO Wind Down, Inc. (4908); FBRC Wind Down, Inc. (1288); HFI
       Wind Down, Inc. (7484); HR Wind Down, Inc. (6125); HT Wind Down, Inc. (4378); LFI Wind Down, Inc.
       (5064); LHFR Wind Down, Inc. (9085); LV Wind Down, Inc. (8434); MSFI Wind Down, Inc. (7486); TFI Wind
       Down, Inc. (6574); THF Wind Down, Inc. (3139); and TR Wind Down, Inc. (6174).
Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

          2.   The Liquidating Trustee confirms his consent, pursuant to Local Rule 9013-1(f), to

the entry of a final order or judgment by the Court, if it is determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.

                                 PRELIMINARY STATEMENT

          3.   This Objection is the culmination of years of discussions, negotiations, and

litigation that had its very genesis at the closing of the sale of substantially all of the Debtors’

assets to HHG pursuant to Section 363 of the Bankruptcy Code. Almost from the closing date,

HHG had buyer remorse regarding the amount of consideration it agreed to pay to the estates for

substantially all the Debtors’ assets pursuant to a sale approved by this Court. In an effort to

remedy a perceived (but not actual) loss, in conjunction with the closing and immediately

thereafter, HHG implemented a series of “adjustments” and “novel interpretations” of the Asset

Purchase Agreement to secrete away and otherwise deprive the Debtors’ estate of its rightful

assets.

          4.   HHG achieved this sleight of hand by, among other things,

               (a)     improperly omitting from the Cash Amount, almost $5 million in
                       sales that occurred at the Debtors’ store on the Saturday and Sunday
                       prior to the Monday morning closing of the sale transaction, even
                       though such cash clearly was an Excluded Asset under the terms of
                       the Asset Purchase Agreement; and

               (b)     artificially inflating the amount of accounts payable by over $12.5
                       million (since the Debtors’ estate was responsible for amounts over
                       $9 million) ignoring the way the Debtors had traditionally accounted
                       for vendor credits and associated payables and implementing a new
                       methodology that clearly benefitted HHG at the expense of the
                       estate and its creditors.



                                                  2
       5.      This $17.5 million swing in value away from the Debtors’ estate forms the basis of

both the Disputed Claims at issue in these cases and the Liquidating Trust’s claims against the

HHG Debtors.      While the Liquidating Trustee acknowledges that as a result of the HHG

bankruptcy, there is little it can do to recoup the amounts wrongfully taken from the Debtors’

estate, it would be a complete miscarriage of justice to further compound HHG’s egregious

conduct by permitting HHG any recovery from this estate on account of Disputed Claims that have

no basis in fact or law. As set forth in greater detail below, the Disputed Claims should be

disallowed and expunged in their entirety.

                                  GENERAL BACKGROUND

       6.      On September 9, 2013 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code with this Court.

       7.      On July 14, 2014, the Court entered an order (the “Confirmation Order”)

(i) confirming the Debtors’ Second Amended Joint Plan of Liquidation of FBI Wind Down, Inc.

and Its Subsidiaries under Chapter 11 of the Bankruptcy Code [Docket No. 1840] (as amended,

the “Plan”), (ii) establishing the Liquidating Trust, and (iii) appointing the Liquidating Trustee to

wind down the Debtors’ estates.

       8.      The Plan became effective on August 1, 2014 (the “Effective Date”).

       9.      Pursuant to the Plan, the Liquidating Trustee is authorized and empowered to,

among other things, (a) determine which claims should be allowed, (b) file, withdraw, or litigate

to judgment objections to claims or equity interests, (c) settle or compromise any disputed claim,

(d) amend the Debtors’ schedules in accordance with the Bankruptcy Code, and (e) administer and

adjust the claims register to reflect any such settlements or compromises.




                                                 3
                          BACKGROUND RELATED TO THE SALE

       10.     On the Petition Date, the Debtors filed a motion (the “Sale Motion”) seeking

(a) authorization and approval to sell substantially all their assets to affiliates of Oaktree Capital

Management, L.P. (“Oaktree”) and (b) approval to enter into an Asset Purchase Agreement

between the Debtors and Oaktree (the “Oaktree APA”). The Oaktree APA provided, inter alia,

that Oaktree would purchase substantially all the assets of the Debtors for $166 million

(the “Original Oaktree Proposal”).2

       11.     Concurrently with the Sale Motion, the Debtors filed a motion (the “DIP Financing

Motion”) seeking entry of interim and final orders authorizing the Debtors to obtain senior secured

postpetition financing on a super-priority basis in an amount up to $140 million from Oaktree

pursuant to a Senior Secured Super-Priority Debtor in Possession Credit Agreement dated

September 9, 2013.

       12.     On September 11, 2013 (the “First Day Hearing”), the Court conducted a hearing

on various first day pleadings, including the DIP Financing Motion. KPS Capital Partners, L.P.

(together with its various affiliates who entered into the asset purchase agreement (the “APA”) to

purchase all the assets of the Debtors, “KPS”) appeared at the First Day Hearing and submitted an

alternative proposal to (a) provide the Debtors with postpetition financing and (b) be considered

the stalking horse bidder to purchase substantially all of the Debtors’ assets (including assets of

the Lane Debtors) for a purchase price of $225 million. As a result of the alternative transaction

proposed by KPS, Oaktree improved the terms of the Original Oaktree Proposal. At the conclusion




2
    The Original Oaktree Proposal did not anticipate Oaktree’s purchase of any assets of Debtors LFI Wind
    Down, Inc. (f/k/a Lane Furniture Industries, Inc.), LHFR Wind Down, Inc. (f/k/a Lane Home
    Furnishings Retail, Inc.), or LV Wind Down, Inc. (f/k/a Laneventure, Inc.) (collectively, the “Lane
    Debtors”).



                                                   4
of the First Day Hearing, the Court, inter alia, entered an interim order approving the DIP

Financing Motion with Oaktree as DIP lender.

       13.      Thereafter, the Debtors and the Official Committee of Unsecured Creditors

appointed in the Debtors’ bankruptcy proceedings (the “Committee”) negotiated with both Oaktree

and KPS to obtain the highest and best offer for the Debtors’ assets. As a result of these

negotiations, KPS, on its behalf and behalf of its affiliate which later became HHG, made a

proposal to purchase substantially all the Debtors’ assets for a total purchase price of $280 million,

plus other consideration, and for KPS to provide DIP financing in an amount up to approximately

$190 million.

       14.      On October 2, 2013, the Debtors and HHG (together with certain other parties)

entered into the APA pursuant to which the Debtors agreed to sell substantially all of their assets

to HHG for approximately $280 million, plus HHG’s assumption of certain liabilities.

       15.      On October 3, 2013, the Court held a hearing on, inter alia, the DIP Financing

Motion and the Sale Motion. At the conclusion of that hearing, the Court approved the DIP Credit

Agreement with the KPS affiliated entities on an interim basis and selected HHG to serve as the

stalking horse bidder for substantially all the Debtors’ assets.

       16.      The parties thereafter executed an Amendment No. 1 to the APA as of November

5, 2013, to clarify certain terms (“Amendment No. 1”).

       17.      The parties then executed Amendment No. 2 to the APA as of November 2013, to

clarify certain additional terms (“Amendment No. 2”).

       18.      The Court entered on November 22, 2013 the Sale Order that, inter alia, approved

the Sale of the Debtors’ assets in accordance with the terms of the APA.




                                                  5
       19.     The Sale closed as of 12:01 a.m. EST on Monday, November 25, 2013 (the

“Closing Date”).

             BACKGROUND RELATED TO THE PURCHASE PRICE DISPUTE

       20.     On or about January 24, 2014, based on HHG’s distorted interpretation of

Amendment No. 2, HHG forwarded to the Debtors a letter outlining certain reconciliations (the

“HHG Reconciliation”) regarding Checks in Transit, Cash Amounts in Transits, the Closing Cash

and the Actual AP as of the Closing Date. Based on this tortured interpretation of the APA and

Amendment No. 2, HHG claimed in the HHG Reconciliation that the Debtors owed HHG in excess

of $7.3 million, as more particularly set forth therein. This fanciful account of the transactions

forms the basis of the Disputed Claims.

       21.     The Debtors responded to the HHG Reconciliation by letter dated March 11, 2014

with a detailed account setting forth why the HHG Reconciliation was not only inaccurate but that

HHG, in fact, owed the Debtors’ estate in excess of $10 million (the “Debtors’ Reconciliation”).

The Debtors’ Reconciliation set forth that, among other things, HHG (a) improperly excluded cash

held in three bank accounts on the day prior to the Closing Date in its calculation of Closing Cash,

(b) inflated the amount by which accounts payable exceeded the $9 million cap provided for in the

APA (i.e., the amount of the accounts payable that the Debtors’ estate was responsible to pay) by

more than $12.5 million by ignoring the manner in which the Debtors had accounted for these

payables for years and (c) improperly omitted almost $5 million of Cash Amounts in Transit that

was clearly an Excluded Assets.

       22.     HHG disputed the Debtors’ Reconciliation in a letter dated March 21, 2014 and

thereafter filed a series of administrative proofs of claim, which collectively are referred to herein

as the Disputed Claims:




                                                  6
                  a.      On April 24, 2014, HHG filed an unliquidated administrative expense claim
                          (“Administrative Claim”) against the Debtors asserting claims arising under
                          the APA as well as the Transition Services Agreement executed on the
                          Closing Date (“TSA”).

                  b.      On July 11, 2014, HHG filed the Amended Request for Payment of
                          Administrative Expense Claims (“Amended Request”) and asserted that it
                          was owed not less than $7.9 million under the APA and not less than $3.3
                          million under the TSA.

                  c.      And on July 21, 2014, HHG filed its Second Amended Request for Payment
                          of Administrative Expense Claims (“Second Request”), asserting similar
                          claims under the APA and the TSA as those set forth in the Amended
                          Request but also to assert claims under the Partnership Interest Assignment
                          Agreement dated as of November 25, 2013.

         23.      In addition, HHG provided informal comments in connection with confirmation of

the Plan, which were resolved by the establishment of a disputed claim reserve in the Confirmation

Order for whatever administrative expense claim of HHG, if any, was ultimately allowed by this

Court.

         24.      Following confirmation of the Plan, the Debtors, and thereafter the Liquidating

Trustee, continued their efforts to negotiate a consensual resolution with HHG for many months,

but to no avail. Ultimately, on November 20, 2015, the Liquidating Trustee commenced an

adversary proceeding against HHG and various related parties entitled FBI Wind Down

Liquidating Trust by and through Alan Halperin as Liquidating Trustee v Heritage Home Group

LLC f/k/a FBN Acquisition Holdings LLC (and related entities) Adv. Proc. No. 15-51899 (CSS)

(the “Complaint”). The Complaint sets forth in extensive detail not only the claims the Liquidating

Trustee has against HHG, but more importantly, for purposes of this Objection, why the Disputed

Claims of HHG lack any merit and should be disallowed and expunged. 3 A copy of the Complaint


3
    The Liquidating Trust acknowledges that the Adversary Proceeding is stayed by the HHG Bankruptcy Proceeding
      and does not seek any recovery against HHG in this Objection but only seeks to set forth the basis for the
      objection to the Administrative Claim, the Amended Administrative Claim and the Second Amended
      Administrative Claim as set forth therein.



                                                        7
is annexed hereto as Exhibit 24. The Liquidating Trustee recognizes the Court is familiar with the

contents of the Complaint. Rather than repeat the extensive allegations set forth in the Complaint,

the Liquidating Trustee respectfully incorporates herein by reference the relevant sections of the

Complaint and the exhibits thereto, which include, among other things, the APA, the Sale Order,

the HHG Reconciliation, and the Debtors’ Reconciliation. 5

       25.      Neither HHG nor any of the other defendants has ever answered or substantively

responded to the Complaint. See generally docket of Adv. Proc. No. 15-51899 (CSS). Instead,

desperate to keep this dispute away from the Bankruptcy Court, HHG and its co-defendants

pursued an ultimately unsuccessful argument that the Complaint was subject to binding arbitration.

That argument was rejected by this Court, by the District Court, and ultimately by the Third

Circuit. The adversary proceeding has been remanded to this Court. After fighting off HHG’s

procedural machinations through two appeals over the course of 30 months, HHG filed for Chapter

11 before the Liquidating Trustee could begin the process of addressing the recovery of funds

taken from FBI’s estate and its creditors and the issue has remained in limbo. At this point, the

Liquidating Trustee has settled his claims against all of the defendants except for HHG in the

adversary proceeding. See Order Approving Stipulation of Dismissal of All Claims Against KPS,

D.I. 80, Adv. Proc. No. 15-51899, (May 27, 2020).

       26.      The adversary proceeding remains stayed as against HHG, which is a debtor in its

own chapter 7 case pending before Judge Shannon of this Court. See Case No. 18-11736 (BLS).




4
    Because of the size of the Complaint and exhibits, the Liquidating Trust simply attaches the Complaint to this
    Objection. The exhibits to the Complaint can be provided upon request or by referencing the docket at Adv. Pro.
    No. 15-51899.
5
    For the avoidance of any doubt, by this Objection the Liquidating Trustee is not seeking any determination as
    to the estates’ claims against HHG. The Liquidating Trustee is merely defending against HHG’s asserted
    unliquidated and unsupported administrative expense claims filed in these cases.



                                                        8
       27.     The Liquidating Trustee, and the Debtors and Committee before him, have for more

than six and a half years attempted to informally and formally resolve HHG’s purported claims

against the estate. At this juncture, the Liquidating Trustee and the creditors of FBI Wind Down,

Inc. and its affiliated Debtors need a resolution of the Disputed Claims so the Liquidating Trust

can be fully administered and these cases can be brought to a conclusion.

                                      RELIEF REQUESTED

       28.     By this Objection, the Liquidating Trustee seeks entry of an order, substantially in

the form annexed hereto as Exhibit 1 (the “Proposed Order”), pursuant to section 502(b) of the

Bankruptcy Code and Bankruptcy Rule 3007 (i) disallowing and expunging each Disputed Claim

listed on Exhibit A to the Proposed Order as a no liability claim and (ii) disallowing and expunging

each Disputed Claim listed on Exhibit B to the Proposed Order as a redundant claim.

                                     OBJECTIONS TO CLAIMS

       A.      No Liability Claims

       29.     Section 503(b) of the Bankruptcy Code, which governs administrative expense

claims, provides in relevant part:

               After notice and a hearing, there shall be allowed administrative expenses
               including the actual necessary cost and expenses of preserving the estate
               including ... services rendered after the commencement of the case.

11 U.S.C. 503(b).

       30.     When asserting a proof of claim against a bankruptcy estate, a claimant must allege

facts that, if true, would support a finding that the debtor is legally liable to the claimant. In re

Allegheny Int’l, Inc. 954 F.2d 167, 173 (3d Cir. 1992). Indeed the claimant bears a heavy burden

of establishing that its claim qualifies for administrative expense status by setting forth all of the

elements of those claims by a preponderance of the evidence. See e.g., Gen. Am. Transp. Corp. v.

Martin (In re Mid Region Petroleum, Inc.), 1 F.3d 1130, 1134 (10th Cir. 1973); In re Goody’s


                                                  9
Family Clothing Inc., 401 B.R. 131, 136 n.24 (Bankr. D. Del. 2009) (“An administrative expense

claimant bears the burden of establishing that its claim qualifies for priority status.”). In addition,

the claimant must also establish that these costs “were necessary to preserve the value of the estate

assets”. In re O’Brien Envtl. Energy, Inc., 181 F.3d 527, 533 (3d Cir. 1999); see, also, In re

Goody’s Family Clothing Inc., 610 F.3d 812, 818 (3d Cir. 2010) (same); In re Subscription Tel. of

Greater Atlanta, 789 F.2d 1530, 1532 (11th Cir. 1986) (“There must be an actual concrete benefit

to the estate before a claim is allowable as an administrative claim”). Here, HHG has utterly failed

to meet its burden to prove it is entitled to any recovery from the Debtors’ estate, let alone a priority

recovery ahead of other creditors.

        31.     In the Second Request, HHG sets forth bold assertions regarding potential claims

against FBI arising under the APA without any specificity or factual support. Even assuming that

the Second Request alleges sufficient facts to support a prima facie claim, which it does not, the

Liquidating Trust in its Complaint produced more than sufficient evidence to negate whatever

prima facie claim was established by HHG. See In re Allegheny Int’l Inc., 954 F.2d at 175.

Therefore, the burden, if it ever shifted, shifts back to HHG to prove the validity of the Second

Request by a preponderance of the evidence. As noted above, HHG has never responded

substantively to the Complaint and HHG is now in a chapter 7 liquidation. The Liquidating Trustee

submits HHG has not, and cannot at this juncture, prove the validity of the Second Request by a

preponderance of the evidence.

        32.     The Debtors’ chapter 11 cases and the Liquidating Trust are reaching their natural

conclusions. Substantially all claims, except for the Disputed Claims, have been resolved. All

litigation, except for the purchase price dispute as against HHG, have been or are in the final stages

of being resolved. The Liquidating Trustee has paid all allowed secured, administrative, and




                                                   10
priority claims and has made four interim distributions to holders of allowed general unsecured

claims. The resolution of HHG’s Disputed Claims is one of the last remaining open issues in these

cases. HHG has been given more than sufficient time to substantiate its Second Request and it has

failed, or is unable, to do so. The Liquidating Trustee and his professionals, after a thorough and

diligent analysis, believe the Debtors’ estates have no liability to HHG. Accordingly, the

Liquidating Trustee respectfully requests that the Second Request [claim no. 4647] be disallowed

and expunged in its entirety.

        33.     For these same reasons, to the extent claim nos. 4366 and 4642 are not disallowed

and expunged as redundant claims for the reasons set forth below, claim nos. 4366 and 4642 should

be disallowed and expunged as no liability claims, and the Liquidating Trustee requests such relief

in the alternative.

                B.       Redundant Claims

        34.     The Liquidating Trustee also objects to the Administrative Claim and the Amended

Request [claim nos. 4366 and 4642, respectively] (together, the “Redundant Claims”) as claims

that are redundant to the Second Request, claim no. 4647. It appears that HHG filed multiple

administrative proofs of claim on account of the same claim for which, as discussed above, the

Debtors’ estates are not liable. If the Redundant Claims are not disallowed and expunged, the

potential exists for multiple recoveries for the claimant, which would prejudice other creditors in

these cases.    Accordingly, the Liquidating Trustee seeks to disallow and expunge the two

Redundant Claims listed on Exhibit B to the Proposed Order.6




6
    To the extent either Redundant Claim contains documentation that was not included with the surviving claim,
    the Liquidating Trustee does not object to the claimant relying on any such documentation to argue its case in
    support of the surviving claim, subject to the Liquidating Trustee’s no-liability objection as set forth above.



                                                       11
       35.    In support of this Objection, the Liquidating Trustee submits the Declaration of

Meredith M. Graham, which is annexed hereto as Exhibit 3.

                           RESPONSES TO THIS OBJECTION

       36.    To oppose the relief requested in this Objection, a claimant must file and serve a

written response so that it is actually received no later than November 18, 2020, at 4:00 p.m.

(Prevailing Eastern Time) (the “Response Deadline”).

       37.    Responses must be filed with the Office of the Clerk of the United States

Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor Wilmington,

Delaware 19801, and served in accordance with the Local Rules upon the following by no later

than the Response Deadline:

                                       Bielli & Klauder, LLC
                                      Attn: David M. Klauder
                                        1204 N. King Street
                                    Wilmington, Delaware 19801
                                      dklauder@bk-legal.com

                                                -and-

                                        Hahn & Hessen LLP
                                      Attn: Mark S. Indelicato
                                        488 Madison Avenue
                                    New York, New York 10022
                                    mindelicato@hahnhessen.com

       38.    Responses to the Objection must, at a minimum, contain the following information:

              a.     a caption setting forth the name of the Court, the name of the Debtors, the
                     lead case number, and the title of the Objection to which the Response is
                     directed;

              b.     the name of the claimant, the Disputed Claim number, and a description of
                     the basis for the amount of the Disputed Claim;

              c.     the specific factual basis and supporting legal argument upon which the
                     party will rely in opposing this Objection;




                                              12
               d.      all documentation and other evidence in support of the Disputed Claim, not
                       previously filed with the Court or the Claims Agent, upon which the
                       claimant will rely in opposing this Objection; and

               e.      the name, address, telephone number, fax number and/or email address of
                       the person(s) (which may be the claimant or the claimant’s legal
                       representative) with whom counsel for the Liquidating Trustee should
                       communicate with respect to the Disputed Claim or the Objection and who
                       possesses authority to reconcile, settle, or otherwise resolve the objection to
                       the Disputed Claim on behalf of the claimant.

       39.     If a claimant fails to timely file and serve a response by the Response Deadline, the

Liquidating Trustee may present to the Court an appropriate order disallowing the Disputed Claims

without further notice to the claimant or a hearing.

       40.     The Liquidating Trustee may, at his option, file and serve a reply to any response

no later than three (3) days prior to the hearing date. The Liquidating Trustee reserves the right to

seek an adjournment of the hearing on any response to this Objection, which adjournment will be

noted on the notice of agenda for the hearing.

       41.     Questions or requests for further information regarding this Objection should be

directed in writing to the Liquidating Trustee’s counsel, Mark S. Indelicato, Hahn & Hessen LLP,

488 Madison Avenue, New York, New York 10022, Tel: (212) 478-7200, Fax: (212) 478-7400,

Email: mindelicato@hahnhessen.com. Claimant should not contact the Clerk of the Court to

discuss the merits of the Disputed Claims or this Objection.

                                 RESERVATION OF RIGHTS

       42.     The Liquidating Trustee expressly reserves the right to amend, modify or

supplement this Objection, and to file additional objections to any other claims (filed or not) that

may be asserted against the estates or the FBI Wind Down, Inc. Liquidating Trust. Should one or

more of the grounds of objection stated in this Objection be overruled, the Liquidating Trustee




                                                 13
reserves the right to object to the Disputed Claims on any other ground that bankruptcy and non-

bankruptcy law permits.

                                           NOTICE

       43.     Notice of the Objection has been provided to the following parties or their

respective counsel of record: (a) Heritage Home Group, LLC; (b) Alfred T. Giuliano, Chapter 7

Trustee of the estate of Heritage Home Group, LLC; (c) the Office of the United States Trustee;

and (d) parties entitled to receive notice in these cases under Local Bankruptcy Rule 9036-1 and

the Standing Order Regarding Service Pursuant to Del. Bankr. L.R. 5004-4 and 9036-1. The

Liquidating Trustee submits, in light of the nature of the relief requested, no further notice is

necessary or required.

       44.     No prior request for the relief requested in this Objection has been made to this

Court or to any other court.

       45.     The Liquidating Trustee submits this Objection does not present novel issues of

law requiring the citation to any authority, other than the statutes and rules cited above, and,

accordingly, submits that no separate memorandum of law is necessary.

                                        CONCLUSION

       WHEREFORE, the Liquidating Trustee respectfully requests entry of an order,

substantially in the form annexed hereto as Exhibit 1, disallowing and expunging each Disputed




                                               14
Claim listed on Exhibit A and Exhibit B to the attached Proposed Order, and granting the

Liquidating Trustee such other and further relief as the Court deems just and proper.




Dated: Wilmington, Delaware                  BIELLI & KLAUDER, LLC
      October 26, 2020
                                             /s/ David M. Klauder
                                             David M. Klauder (No. 5769)
                                             1204 N. King Street
                                             Wilmington, Delaware 19801
                                             (302) 803-4600
                                             dklauder@bk-legal.com
                                             -and-
                                             HAHN & HESSEN LLP
                                             Mark S. Indelicato (admitted pro hac vice)
                                             Janine M. Figueiredo (admitted pro hac vice)
                                             488 Madison Avenue
                                             New York, New York 10022
                                             (212) 478-7200

                                             Co-Counsel to the Liquidating Trustee of the
                                             FBI Wind Down, Inc. Liquidating Trust




                                                15
